Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 1 of 11




                EXHIBIT “A”




                EXHIBIT “A”
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 2 of 11
                                                                                                                                                    Electronically Filed
                                                                                                                                                    7/2/2020 10:48 AM
                                                                                                                                                    Steven D. Grierson
                                                                                                                                                    CLERK OF THE COURT

                                                                              1    COMP
                                                                                   BRIAN D. NETTLES, ESQ.
                                                                              2    Nevada Bar No. 7462
                                                                                   CHRISTIAN M. MORRIS, ESQ.
                                                                              3                                                                  CASE NO: A-20-817474-C
                                                                                   Nevada Bar No. 11218
                                                                              4    VICTORIA R. ALLEN, ESQ.                                                Department 15
                                                                                   Nevada Bar No. 15005
                                                                              5    NETTLES | MORRIS
                                                                              6    1389 Galleria Drive, Suite 200
                                                                                   Henderson, Nevada 89014
                                                                              7    Telephone: (702) 434-8282
                                                                                   Facsimile: (702) 434-1488
                                                                              8    brian@nettlesmorris.com
                                                                              9    christian@nettlesmorris.com
                                                                                   victoria@nettlesmorris.com
                                                                             10    Attorneys for Plaintiffs
                                                                                                                        DISTRICT COURT
                                                                             11
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)




                                                                                                                    CLARK COUNTY, NEVADA
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    LORI JEAN YAHN, individually and as Co-           CASE NO.:
                                                                             14    Special Administrator of the Estate of            DEPT NO.:
                                                                                   TIMOTHY J. YAHN, deceased; KYLE
                                                                             15    JAMES YAHN, individually; ZACHARY
                                                                                   LEE YAHN, individually; ALEXANDER
                                                                             16    SCOTT YAHN, individually; JANICE
                                                                             17    GONZALEZ, as Co-Special Administrator of
                                                                                   the Estate of TIMOTHY J. YAHN, deceased,
                                                                             18
                                                                                                      Plaintiffs,
                                                                             19
                                                                             20    vs.

                                                                             21    KENTUCKY WESTERN CO., a foreign                   COMPLAINT
                                                                                   corporation; MARTIN DOUGLAS WILSON,
                                                                             22
                                                                                   an individual; DOES 1 through 10; ROE
                                                                             23    ENTITIES 11 through 20; and ABC LIMITED
                                                                                   LIABILITY COMPANIES 21 through 30,
                                                                             24
                                                                             25                       Defendants.

                                                                             26          COMES NOW Plaintiffs, LORI JEAN YAHN, individually and as Co-Special
                                                                             27    Administrator of the Estate of TIMOTHY J. YAHN, deceased; KYLE JAMES YAHN,
                                                                             28    individually; ZACHARY LEE YAHN, individually; ALEXANDER SCOTT YAHN,




                                                                                                                               1

                                                                                                               Case Number: A-20-817474-C
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 3 of 11




                                                                              1    individually; and JANICE GONZALEZ, as Co-Special Administrator of the Estate of

                                                                              2    TIMOTHY J. YAHN, deceased, by and through their counsel, Brian D. Nettles, Esq., Christian

                                                                              3    M. Morris, Esq. and Victoria R. Allen, Esq., of the law firm NETTLES MORRIS, and for their

                                                                              4    causes of action against Defendants, and each of them, complain and allege as follows:

                                                                              5                         STATEMENT OF JURISDICTION AND VENUE

                                                                              6           1.      The Eighth Judicial District Court has jurisdiction over this civil tort action

                                                                              7    pursuant to NRCP 8(a)(4), NRS 13.040, and NRS 41.130 as the occurrence giving rise to this

                                                                              8    case took place in Nevada and the amount in controversy exceeds $15,000.00.

                                                                              9                                     GENERAL ALLEGATIONS

                                                                             10           2.      TIMOTHY J. YAHN (hereinafter “Decedent”) was, at all relevant times, an

                                                                             11    individual residing in Pennsylvania and travelling through Nevada.
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12           3.      Plaintiff LORI JEAN YAHN is a duly-appointed Co-Special Administrator of the
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    Estate of TIMOTHY J. YAHN, deceased, by Order filed on April 10, 2020 in the Eighth Judicial

                                                                             14    District Court of Nevada under case no. P-20-102109-E, and is the surviving spouse of Decedent

                                                                             15    and is a resident of Pennsylvania.

                                                                             16           4.      Plaintiff JANICE GONZALEZ is a duly-appointed Co-Special Administrator of

                                                                             17    the Estate of TIMOTHY J. YAHN, deceased, by Order filed on April 10, 2020 in the Eighth

                                                                             18    Judicial District Court of Nevada under case no. P-20-102109-E, and is a resident of Clark

                                                                             19    County, Nevada.

                                                                             20           5.      Plaintiff KYLE JAMES YAHN is a resident of Pennsylvania and a surviving

                                                                             21    child of Decedent.

                                                                             22           6.      Plaintiff ZACHARY LEE YAHN is a resident of Pennsylvania and a surviving

                                                                             23    child of Decedent.

                                                                             24           7.      Plaintiff ALEXANDER SCOTT YAHN is a resident of Pennsylvania and a

                                                                             25    surviving child of Decedent.

                                                                             26           8.      Upon information and belief, Defendant KENTUCKY WESTERN CO.

                                                                             27    (hereinafter “Defendant Kentucky Western”), is, and at all relevant times was, a Kentucky

                                                                             28




                                                                                                                               2
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 4 of 11




                                                                              1    corporation doing business as an interstate motor carrier transporting goods for compensation in

                                                                              2    and/or through the State of Nevada.

                                                                              3           9.     Upon information and belief, Defendant MARTIN DOUGLAS WILSON

                                                                              4    (hereinafter “Defendant Wilson”), is and at all relevant times was, an individual residing in the

                                                                              5    State of Kentucky.

                                                                              6           10.    Plaintiffs are informed, believe and thereon allege that all of the acts, omissions

                                                                              7    and conduct described below of each and every corporate Defendant was duly authorized,

                                                                              8    ordered, and directed by the respective and collective Defendant corporate employers, officers,

                                                                              9    and management-level employees of said corporate employers. In addition thereto, said

                                                                             10    corporate employers participated in the aforementioned acts and conduct of their said employees,

                                                                             11    agents and representatives and each of them; and upon completion of the aforesaid acts and
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12    conduct of said corporate employees, agents and representatives, the Defendant corporations,
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    respectively and collectively, ratified, accepted the benefits of, condoned, lauded, acquiesced,

                                                                             14    approved, and consented to each and every of the said acts and conduct of the aforesaid

                                                                             15    corporate employees, agents and representatives.

                                                                             16           11.    The true names and capacities, whether individual, corporate, associate,

                                                                             17    governmental or otherwise, of defendants designated herein as DOES 1 through 10; ROE

                                                                             18    CORPORATIONS 11 through 20, and ABC LIMITED LIABILITY COMPANIES 21 through

                                                                             19    30, (“DOES/ROE CORPORATIONS/ABC LIMITED LIABILITY COMPANIES Defendants”),

                                                                             20    inclusive, are unknown to Plaintiffs at this time, who therefore sue said Defendants by such

                                                                             21    fictitious names. When the true names and capacities of said Defendants have been ascertained,

                                                                             22    Plaintiffs will amend this Complaint accordingly.

                                                                             23           12.    Plaintiffs   are informed,    believe   and thereon     allege   that   DOES/ROE

                                                                             24    CORPORATIONS/ABC LIMITED LIABILITY COMPANIES Defendants are responsible,

                                                                             25    negligently or in some other actionable manner, for the events and happenings hereinafter

                                                                             26    referred to, and caused injuries and damages proximately thereby to Plaintiffs as hereinafter

                                                                             27    alleged.

                                                                             28




                                                                                                                               3
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 5 of 11




                                                                              1           13.     Plaintiffs are informed, believes and thereon alleges that DOES/ROE

                                                                              2    CORPORATIONS/ABC LIMITED LIABILITY COMPANIES Defendants were involved in the

                                                                              3    initiation, approval, support or execution of the wrongful acts upon which this litigation is

                                                                              4    premised, or of similar actions against Plaintiffs of which Plaintiffs are presently unaware.

                                                                              5           14.     Upon information and belief, Defendant Kentucky Western is, and at all relevant

                                                                              6    times was, the owner of an orange 2003 Kenworth DS semi-tractor with vehicle identification

                                                                              7    number 1XKWDB9X03J707015 and a white trailer with vehicle identification number

                                                                              8    527SR535326CM000244 (collectively the “Subject Tractor-Trailer”).

                                                                              9           15.     Upon information and belief, Defendant Kentucky Western staffs, controls, and is

                                                                             10    responsible for the acts and the omissions of the employees/agents/contractors that drive the

                                                                             11    Subject Tractor-Trailer while in its employ.
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12           16.     Upon information and belief, at all times relevant, Defendant Wilson was a
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    professional truck driver and an employee of Defendant Kentucky Western acting within the

                                                                             14    course and scope of his employment.

                                                                             15           17.     At all times relevant, Decedent was the owner and operator of a 2010 Toyota

                                                                             16    Corolla with Pennsylvania license plate JTL1490 (hereinafter “Plaintiffs’Vehicle”). At all times

                                                                             17    relevant, Plaintiff Kyle James Yahn (hereinafter “Plaintiff Kyle”or collectively as “Plaintiffs”)

                                                                             18    was a passenger of Plaintiffs’Vehicle.

                                                                             19           18.     On September 10, 2018, at or around 3:21 p.m., a. eastbound vehicle was driving

                                                                             20    a Sedan in the #1 travel lane of westbound Interstate 80.

                                                                             21           19.     At the same time, Defendant Wilson was driving the Subject Tractor-Trailer

                                                                             22    westbound in the #2 travel lane of westbound Interstate 80.

                                                                             23           20.     At the same time Decedent was driving Plaintiffs’Vehicle westbound in the #1

                                                                             24    travel lane of westbound Interstate 80.

                                                                             25           21.     As the eastbound vehicle drove the wrong way on I-80, the front left of the Sedan

                                                                             26    forcibly struck the front left of the Plaintiffs’Vehicle.

                                                                             27           22.     Plaintiffs’Vehicle entered the right shoulder of westbound Interstate 80.

                                                                             28




                                                                                                                                  4
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 6 of 11




                                                                              1           23.     Defendant Wilson failed to maintain his lane or stop for the collision and entered

                                                                              2    the right shoulder of Interstate 80, forcibly striking Plaintiffs’ Vehicle with the tractor and

                                                                              3    crushing Plaintiffs’Vehicle between the trailer and a guard rail (hereinafter the “Impact”).

                                                                              4           24.     The Impact caused the death of Decedent and injuries to Plaintiff Kyle.

                                                                              5           25.     As a direct and proximate result of the actions or omissions of Defendants, and

                                                                              6    each of them, Decedent suffered severe injuries to his body resulting in death.

                                                                              7           26.     As a direct and proximate result of the actions or omissions of Defendants, and

                                                                              8    each of them, Plaintiffs Lori, Kyle, Zachary, and Alexander suffered grief, sorrow, loss of

                                                                              9    probable support, companionship, society, and comfort, and Decedent was caused to suffer

                                                                             10    physical injury, pain and suffering, and death, all in a sum in excess of excess of $15,000.00.

                                                                             11           27.     As a direct and proximate result of the actions or omissions of Defendants, and
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12    each of them, Kyle suffered physical injuries and pain and suffering.
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13           28.     As a direct and proximate result of the actions or omissions of Defendants, and

                                                                             14    each of them, Kyle incurred medical expenses and lost income.

                                                                             15           29.     As a direct and proximate result of the actions or omissions of Defendants, and

                                                                             16    each of them, Plaintiffs have had to retain the services of Nettles Morris to pursue this action and

                                                                             17    are entitled to recover costs of suit and reasonable attorney’s fees incurred herein.

                                                                             18                                      FIRST CAUSE OF ACTION

                                                                             19                                 (WRONGFUL DEATH –NRS 41.085)

                                                                             20           30.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

                                                                             21    through 30 as though fully set forth herein.

                                                                             22           31.     Defendants, and each of them, owed a duty of care to Plaintiffs.

                                                                             23           32.     Defendants, and each of them, breached that duty of care owed to Plaintiffs.

                                                                             24           33.     Defendants, and each of them, acted with reckless disregard for the safety of

                                                                             25    Plaintiff and others on the roadway; and such conduct rises to the level of despicable.

                                                                             26           34.     Breach of their duties by Defendants, and each of them, was an actual and

                                                                             27    proximate cause of each of Plaintiffs’injuries.

                                                                             28




                                                                                                                                  5
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 7 of 11




                                                                              1              35.   As a direct and proximate result of the reckless and despicable actions or

                                                                              2    omissions of Defendants, and each of them, Decedent suffered injuries and death.

                                                                              3              36.   As a direct and proximate result of the actions or omissions of Defendants, and

                                                                              4    each of them, Decedent incurred funeral expenses.

                                                                              5              37.   As a direct and proximate result of the actions or omissions of Defendants, and

                                                                              6    each of them, Plaintiffs suffered grief, sorrow, loss of probable support, companionship, society,

                                                                              7    and comfort, and Decedent was caused to suffer physical injury, pain and suffering, and death,

                                                                              8    all in a sum in excess of excess of $15,000.00.

                                                                              9              38.   It is further alleged that Defendant Wilson was acting within the scope of his

                                                                             10    employment with Defendant Kentucky Western at the time of the Subject Incident.

                                                                             11              39.   Under the doctrine of respondeat superior, Defendant Kentucky Western is liable
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12    for acts of Defendant Wilson because Defendant Wilson was an employee/agent/contractor of
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    Defendant Kentucky Western and was acting within the scope of his employment at the time of

                                                                             14    the Subject Incident.

                                                                             15              40.   As a direct and proximate result of the actions or omissions of Defendants, and

                                                                             16    each of them, Plaintiffs have had to retain the services of the law offices of Nettles Morris to

                                                                             17    pursue this action and is entitled to recover costs of suit and reasonable attorney’s fees incurred

                                                                             18    herein.

                                                                             19                                     SECOND CAUSE OF ACTION

                                                                             20                        (Negligence/Negligence Per Se as to Defendant Wilson)

                                                                             21              41.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

                                                                             22    through 40 as though fully set forth herein.

                                                                             23              42.   At the time of the motor vehicle collision alleged herein, Defendant Wilson owed

                                                                             24    a duty of care to Plaintiffs to use due care in operating the Subject Tractor-Trailer.

                                                                             25              43.   Defendant Wilson breached that duty of care owed to Plaintiffs.

                                                                             26              44.   Further, at all times relevant, Defendant Wilson had a duty to drive in accordance

                                                                             27    with Nevada law, which prohibited a driver from turning a vehicle from a direct course upon a

                                                                             28




                                                                                                                                  6
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 8 of 11




                                                                              1    highway unless and until such movement can be made with reasonable safety and only after

                                                                              2    signaling, NRS 484B.413.

                                                                              3            45.     Defendant Wilson’s failure to keep a safe lookout ahead and follow to closely was

                                                                              4    reckless, malicious and oppressive and showed disregard for the safety of others on the roadway.

                                                                              5            46.     Further, at all times relevant, as a professional truck driver, Defendant Wilson had

                                                                              6    a duty to drive in conformance with the Federal Motor Carrier Safety Regulations and the

                                                                              7    industry and corporate standards and guidelines emanating from these safety regulations,

                                                                              8    including, but not limited to, the Required Knowledge and Skills set forth in 49 CFR Sections

                                                                              9    383.110, 383.111, and 383.113 and the mandates of 49 CFR Sections 390-395.

                                                                             10            47.     Plaintiff belongs to the class of persons that the aforementioned regulations and

                                                                             11    laws were intended to protect.
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12            48.     Defendant Wilson breached his duties under NRS 484B.413 by driving Subject
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    Tractor-Trailer failing to maintain his lane of travel, thereby causing injuries to Plaintiffs.

                                                                             14            49.     Defendant Wilson breached his duties under the Federal Motor Carrier Safety

                                                                             15    Regulations by, without limitation:

                                                                             16            a.      Failing to keep a lookout for vehicles and traffic ahead;

                                                                             17            b.      Failing to perform a proper visual search;

                                                                             18            c.      Failing to properly manage his space;

                                                                             19            d.      Failing to yield the right of way to vehicles in front of him on the roadway;

                                                                             20            e.      Failing to drive defensively;

                                                                             21            f.      Failing to operate the vehicle in a safe and prudent manner, thereby placing the

                                                                             22    lives and well-being of the public, including Plaintiff, in grave danger;

                                                                             23            g.      Failing to adhere to safe driving principles expected of professional drivers;

                                                                             24            h.      Failing to operate Subject Tractor-Trailer in accordance with generally accepted

                                                                             25    safety principles for professional drivers and/or the commercial motor vehicle industry;

                                                                             26            i.      Failing to operate the truck in a safe and prudent manner in view of the conditions

                                                                             27    that existed at the time;

                                                                             28




                                                                                                                                   7
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 9 of 11




                                                                              1           50.     On information and belief, Plaintiffs’injuries were the type against which the

                                                                              2    aforementioned laws and regulations were intended to protect.

                                                                              3           51.     Under the doctrine of negligence per se, the violation of these laws and

                                                                              4    regulations constituted a breach of a duty owed to Plaintiffs by Defendant Wilson.

                                                                              5           52.     Breach of the aforementioned duties by Defendant Wilson was the actual and

                                                                              6    proximate cause of each of Plaintiffs’injuries.

                                                                              7           53.     Further, on information and belief, Defendant Wilson had an employer/employee

                                                                              8    relationship and was acting under the control and/or in the course and scope of his employment

                                                                              9    with Defendant Aggregate and/or Defendant LaFarge when Subject Collision 1 occurred.

                                                                             10    Accordingly, under the doctrine of respondeat superior, Defendant Aggregate and/or Defendant

                                                                             11    LaFarge are liable for the acts and omissions of Defendant Wilson.
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12           54.     As a direct and proximate result of the actions or omissions of Defendant Wilson,
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13    Plaintiffs suffered the damages as mentioned herein.

                                                                             14           55.     As a direct and proximate result of the actions or omissions of Defendant Wilson,

                                                                             15    Kyle has had to retain the services of the law offices of Nettles Morris to pursue this action and

                                                                             16    is entitled to recover costs of suit and reasonable attorney’s fees incurred herein.

                                                                             17                                      THIRD CAUSE OF ACTION

                                                                             18         (Negligent Hiring, Training and Supervision as to Defendant Kentucky Western)

                                                                             19           56.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

                                                                             20    through 54 as though fully set forth herein.

                                                                             21           57.     Defendant Kentucky Western owed a non-delegable duty to Plaintiffs to exercise

                                                                             22    due care in the selection, training, oversight, direction, retention, and control of their

                                                                             23    employees/agents/contractors, including Defendant Wilson.

                                                                             24           58.     Defendant Kentucky Western breached its non-delegable duty to Plaintiffs by

                                                                             25    failing to properly hire, retain, train and supervise Defendant Wilson.

                                                                             26           59.     Defendant Kentucky Western’s failure to properly hire, train and supervise their

                                                                             27    employee while allowing him to operate a commercial vehicle is reckless, despicable, oppressive

                                                                             28    and shows malice.




                                                                                                                                  8
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 10 of 11




                                                                              1               60.   As a direct and proximate result of the actions or omissions of Defendant

                                                                              2    Kentucky Western, Plaintiffs suffered damages as mentioned herein.

                                                                              3               61.   As a direct and proximate result of the actions or omissions of Defendant

                                                                              4    Kentucky Western, Plaintiffs have had to retain the services of the law offices of Nettles Morris

                                                                              5    to pursue this action and is entitled to recover costs of suit and reasonable attorney’s fees

                                                                              6    incurred herein.

                                                                              7                                     FOURTH CAUSE OF ACTION

                                                                              8                       (Negligent Entrustment as to Defendant Kentucky Western)

                                                                              9               62.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

                                                                             10    through 59 as though fully set forth herein.

                                                                             11               63.   Defendant Kentucky Western entrusted the Subject Tractor-Trailer to Defendant
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12    Wilson.
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13               64.   At the times relevant, Defendant Wilson was unfit to drive the Subject Tractor-

                                                                             14    Trailer.

                                                                             15               65.   Defendant Kentucky Western knew or should have known that Defendant Wilson

                                                                             16    was an unfit driver.

                                                                             17               66.   Defendant Kentucky Western’s negligent entrustment of a commercial vehicle is

                                                                             18    reckless, despicable, oppressive and shows malice.

                                                                             19               67.   Defendant Kentucky Western owed a duty of reasonable care to Plaintiffs to

                                                                             20    ensure the Subject Tractor-Trailer was not driven by an unfit driver or in an unsafe manner.

                                                                             21               68.   Defendant Kentucky Western breached this duty owed to Plaintiffs by entrusting

                                                                             22    the Subject Tractor-Trailer to Defendant Wilson.

                                                                             23               69.   As a direct and proximate result of the actions or omissions of Defendant

                                                                             24    Kentucky Western, Plaintiffs suffered damages as mentioned herein.

                                                                             25               70.   As a direct and proximate result of the actions or omissions of Defendant

                                                                             26    Kentucky Western, Plaintiffs have had to retain the services of the law offices of Nettles Morris

                                                                             27    to pursue this action and is entitled to recover costs of suit and reasonable attorney’s fees

                                                                             28    incurred herein.




                                                                                                                                  9
                                                                                  Case 2:20-cv-01701-JAD-EJY Document 3-1 Filed 09/15/20 Page 11 of 11




                                                                              1           WHEREFORE, PLAINTIFFS pray for judgment against DEFENDANTS, and each of

                                                                              2    them, as follows:

                                                                              3           1.     For a sum in excess of $15,000.00 for general, special, lost wages, and punitive

                                                                              4    damages;

                                                                              5           2.     For punitive damages;

                                                                              6           3.     For interest as permitted by law;

                                                                              7           4.     For reasonable attorney's fees and costs of suit incurred herein; and

                                                                              8           5.     For such other and further relief as the court deems just and proper.

                                                                              9           DATED this 2nd day of July, 2020.

                                                                             10                                                NETTLES | MORRIS

                                                                             11
                   7 0 2 . 4 3 4 .8 2 8 2 / 7 0 2. 4 3 4. 1 4 8 8 ( f a x)
NETTLES | MORRIS
                      1 3 8 9 Ga ll e ri a Dri v e , S u it e 2 0 0




                                                                             12
                              He n d e r s o n, NV 8 9 0 1 4




                                                                             13
                                                                                                                               BRIAN D. NETTLES, ESQ.
                                                                             14                                                Nevada Bar No. 7462
                                                                                                                               CHRISTIAN M. MORRIS, ESQ.
                                                                             15
                                                                                                                               Nevada Bar No. 11218
                                                                             16                                                VICTORIA R. ALLEN, ESQ.
                                                                                                                               Nevada Bar No. 15005
                                                                             17                                                1389 Galleria Drive, Suite 200
                                                                             18                                                Henderson, Nevada 89014
                                                                                                                               Attorneys for Plaintiffs
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28




                                                                                                                              10
